Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be KR 10-2004-0097046 to Kim and US 2017/0036927 to Chung, as previously presented.
The closest prior art fails to teach the combination of features further recited in the amendment, such as the cap configured as a separate component, having a bottle mouth-engaging portion with which a mouth of the bottle is engaged, and having the nozzle elongated vertically and provided with the oxygen/hydrogen discharge hole and the water intake hole; the main body including: the device generating oxygen and hydrogen by electrolyzing water; the fluid pump provided to be connected with the device, pumping water to supply water to the device through the solenoid valve in response to the level detection signal of the level sensor provided in the device, and communicating with the device through an oxygen outlet to supply oxygen or communicating through a hydrogen outlet to supply hydrogen such that the fluid pump supplies oxygen or hydrogen, which is generated from the device, together with water through the solenoid valve; the cap engaging portion provided below a protrusion head and having an oxygen/hydrogen supply passage receiving oxygen or hydrogen together with water 
The present invention manufactures oxygen water or hydrogen water directly in a bottle using water in the bottle as source water without need of an additional water supply. There was not found a teaching in the prior art suggesting modification of the conventional devices for manufacturing oxygen or hydrogen water in order to obtain the features of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794